Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1, 4 – 6, 9 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1 – 3, 5 – 9, 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine et al., hereinafter Levine (US 20170072639 A1).

           Regarding claim 1, Levine discloses “A data processing apparatus comprising:  means configured to obtain shaping data including a plurality of shaping models;  {Fig 1 – 4, [0005, 24], the shaping models in light of the specification 3D printing capability, also known as, additive / layering manufacturing model},  
 
           means configured to obtain a predetermined condition; 
       { Fig 3,  [0005, 7, 61] wherein “the predetermined condition” is met by any of various conditions in the Fig 3, tables such as color in table 3, structure such as “second handle” in table 2, or “available font type” in Table 4; as cited in [0061]},

          shaping model extraction means configured to extract a shaping model group including a plurality of shaping models which satisfy the predetermined condition from among the plurality of shaping models; and 
               {Fig 3 (tables as shown provide groups of parameters for shaping models), [0005, 7, 61]},

           processing means configured to add shaping data of an additive model {met by 3D printing / layering model in [0024]} which associates a plurality of shaping models included in the shaping model group to each other to shaping data of the plurality of shaping models included in the shaping model group {Fig 3 (tables as shown provide groups of parameters for shaping models), [0005, 7, 61]}.


               Regarding claim 2, Levine further discloses “The data processing apparatus according to Claim 1, wherein the additive model is a link model which connects the plurality of shaping models to each other” met by [0007, 61].


.               Regarding claim 3, Levine further discloses “The data processing apparatus according to Claim 1, wherein the additive model {additive model met by 3D printing / layering model in [0024]} is a tag model {tag in [0042]} which has at least one of a mark, a shape, a color, and a material [0029] which facilitates identification of the condition for the extraction of the plurality of shaping models” met by [0029, 42, 61].


.               Regarding claim 5, Levine further discloses “The data processing apparatus according to Claim 1, wherein the means configured to obtain the predetermined condition receives an input by a user” met by [0087] and Fig 4 {element 409, receive user verification}.


.               Regarding claim 6, Levine further discloses “The data processing apparatus according to Claim 1, further comprising: integration {met by [0008-9] “merging”} means configured to generate single integrated shaping data {met by [0008-9] “create the 3D print job”} by integrating a plurality of shaping data, wherein extracts a plurality of shaping models {met by [0008-9] “retrieving a plurality of records corresponding to variable job specifications”} included in the integrated shaping data based on information on the shaping data included before the shaping models are integrated by the integration means”, met by [0008] – [0009].


.                Regarding claim 7, Levine further discloses “The data processing apparatus according to Claim 6, wherein the information on the shaping data corresponds to information on an owner of a shaping job including the shaping data” met by [0006, 61] " information relating to a plurality of customers (who own the job)".


.                Regarding claim 8, Levine further discloses “The data processing apparatus according to Claim 6, wherein the information on the shaping data corresponds to information on a data file including the shaping data” met by [0029].


.                Regarding claim 9, Levine further discloses “The data processing apparatus according to Claim 6, wherein, when the integrated {met by [0008-9] “merging”} shaping data”,
                                             “includes a plurality of the same shaping models, the shaping model extraction means extracts these shaping models as the same model 
        {As noted in base claim 6, “extracts a plurality of shaping models” met by [0008-9] “retrieving a plurality of records corresponding to variable job specifications”}, and additionally  [0061] discloses "same shaping models" by  a coffee mug that may be the same for two different job owners (customers) and belong to the same model group as illustrated in Fig 3, the tables could provide the same group of attributes for the same person to have a 3D print job, for example for a mug with only one handle, and a specific color.       


.                Regarding claim 12, “A non-transitory computer readable medium that stores a program that causes a computer to execute: generating a shaping model group by dividing a plurality of shaping models included in shaping data into a plurality of shaping model groups based on a predetermined condition; and adding shaping data of an additive model which associates a plurality of shaping models included in at least one of the generated shaping model groups to the shaping data”,
            Claim 12 is for a “non-transitory CRM” similar to the apparatus in claim 1, Levine further discloses the “dividing into shaping model groups” met by Fig 3 (various tables as shown provide groups of parameters related to shapes), and as already disclosed in claim 1 and met by [0005, 7, 24, 61].



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 10, 11 rejected under 35 U.S.C. 103 as being un-patentable over Levine et al., hereinafter Levine (US 20170072639 A1) in view of Rothenberg (US 20160236417 A1).

                Regarding claim 4, Levine discloses claim 1 and “The data processing apparatus according to Claim 1, further comprising:” 
                Levine does not explicitly disclose “a layout generation means configured to generate layout of the plurality of shaping models in the shaping data, wherein the layout generation means generates layout of the plurality of shaping models such that a distance between the extracted shaping models becomes small”, but
                 Rothenberg in a similar field of endeavor teaches this limitation as cited in [0146] Referring to FIG. 26 and FIG. 27, an elevation view (FIG. 26) and a plan view (FIG. 27) of an input mesh shape are shown in accordance with one embodiment.  The input mesh shape provides a layout surface on which to apply a textile cell of a base shape.  In one embodiment, the input mesh shape can be made up of different faces with any number of sides, as shown previously.  In the illustrated embodiment, the input 
              The limitation "such that a distance between the extracted shaping models becomes small" is met by as cited in [0104] “During subdivision, the original template cell 810 of the quadrilateral base shape is copied at each vertex.  The copies are scaled down from their respective vertex.  The scaled copied template cells create the subdivided template cell 820 with four reduced template cell”.
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Levine as taught in Rothenberg to provide “a layout generation means configured to generate layout of the plurality of shaping models in the shaping data, wherein the layout generation means generates layout of the plurality of shaping models such that a distance between the extracted shaping models becomes small”, for the purpose of creating a seamless mesh exhibiting localized customization to fill a multidimensional input surface to be used in the additive manufacturing techniques for generating a 3D printable object as Rothenberg [0001] teaches.


              Regarding claim 10, Levine discloses claim 2, but Levine does not explicitly disclose “The data processing apparatus according to Claim 2, wherein the link model has a bar shape”, 
              Rothenberg in a similar field of endeavor teaches “wherein the link model has a bar shape” met by "tub/bar" in [0135].   
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Levine as taught in Rothenberg to provide “wherein the link model has a bar shape”, for the purpose of creating a seamless mesh exhibiting localized customization to fill a multidimensional input surface to be used in the additive manufacturing techniques for generating a 3D printable object as Rothenberg [0001] teaches.


                Regarding claim 11, Levine discloses claim 2, but Levine does not explicitly disclose “The data processing apparatus according to Claim 2, wherein the link model has a plate shape”, 
              Rothenberg in a similar field of endeavor teaches “wherein the link model has a plate shape” met by [0056] Fig 19J.          
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Levine as taught in Rothenberg to provide “wherein the link model has a plate shape”, for the purpose of creating a seamless mesh exhibiting localized customization to fill a multidimensional input surface to be used in the additive manufacturing techniques for generating a 3D printable object as Rothenberg [0001] teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422